DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Receipt is acknowledged of the amendment filed 9/06/2022.  Claims 3, 8, and 20 are amended, and claims 3-5, 8-10, 12-13, 15-20 are currently examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 3 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pub. 2009/0108994 to Keeton et al. (hereinafter Keeton; previously cited) in view of JP 2004/82348 to Inaba et al. (hereinafter Inaba), and US Pat. No. 8,138,923 to Grunwald et al. (hereinafter Grunwald).
Regarding claim 3, Keeton discloses a method of determining a measure of quality of RFID transponders using a RFID printer (Figs. 1, 3; para [0033]), the method comprising the steps of: transmitting an instruction to place the RFID printer into a reader mode (“the encoder 70 first reads the RFID device both prior to and after encoding of an RFID device. The first read is performed to determine if the RFID device is properly functioning, and the second read is performed to determine if the RFID device has been properly encoded.”; para [0033]), wherein the RFID printer includes a cutter assembly (“printer 10 may also be equipped with additional components, such as a cutting module (not shown) for cutting or severing the media 20”; para [0028]); receiving RFID transponder information by reading a RFID transponder included in a record member as the record member advances on a continuous web (“the media 20 may be supplied to the printer 10 in the form of a paper roll”; para [0031]); recording transponder identification codes (“the second read is performed to determine if the RFID device has been properly encoded”, i.e. read encoded information is at least temporarily recorded for the purposes of determining proper encoding; para[0033]); monitoring the recorded transponder identification codes ([0033]); using the RFID printer, counting a number of reads for the RFID transponder to evaluate the RFID transponder based on the number of counted reads (“the encoder 70 first reads the RFID device both prior to and after encoding of an RFID device” & “the first read is performed to determine if the RFID device is properly functioning, and the second read is performed to determine if the RFID device has been properly encoded”; [0033]); wherein the number of reads is greater than one (first and second reads are sequential an necessary in every encoding process; [0033]); if the number of counted reads is less than the predetermined number, marking the RFID transponder as unacceptable in the association file and physically altering the RFID transponder (this is an optional limitation that is not taught by Keeton); wherein the RFID printer can print on both sides of a record member while the record member is continuously moving (Figs. 1; para [0034]).
The cancellation of language limiting the method “if the number of reads is greater than or equal to [the claimed] predetermined number” broadens the claim.  The optional language currently in the claim is not required to be evidenced as obvious by prior art in order to obviate the invention as a whole.  As Keeton was previously cited as disclosing a process controlled by determining that the number of counted reads is sufficiently great, the invention is obvious despite lacking the teaching of the positively recited optional step of marking the RFID transponder as unacceptable. 
Neither the Specifications nor the claims narrowly defines “association file” to necessarily include a particular format, data content, or utility.  As the programming in Keeton predicates subsequent RFID processing steps on successful first and second reads, the programming necessarily electronically receives and at least temporarily stores RFID information for the purposes of comparison in order to check that it is “properly encoded”.  Keeton’s electronic storage and use of the read information for comparison purposes is not disclosed as a persistent file structure, but the claim is not interpreted as requiring persistence.
Keeton discloses the claimed invention as cited above though does not explicitly disclose comparing the transponder identifications codes to a next read transponder identification code and transmitting the received RFID transponder information through a web server to verify whether the received RFID transponder information is valid or invalid; receiving a first indication if the RFID transponder information is discovered and valid; receiving a second indication if the RFID transponder is discovered and invalid.
  Inaba discloses searching for a duplicated transponder code by monitoring the recorded transponder identifications codes and comparing at least two of the preceding recorded transponder identifications codes to a next read transponder identification code (“In (S0800), the unique ID of the RF-ID element is periodically checked. As a result, when the unique ID cannot be continuously determined N times by (S0801), it is determined that there is a paper-out error (S0806), and a notification is made. Further, the unique ID is confirmed in (S0800), and compared with the previously confirmed unique ID in (S0802), if different, it is determined that there is a sheet, and data is written to the corresponding RF-ID element. (S0804). If a unique ID that is the same as the previously confirmed unique ID in S0802 and is the same as the predetermined number of times is confirmed, it is determined that the sheet is JAM (S0805), the process is notified, and the process ends.”; [0064]-[0066]), each being detected by the same antenna (“a communication antenna (112) and the like are provided”; [0024], Fig. 1); reading a RFID transponder included in a record as the record member advances on a continuous web ([0064]-[0066]), counting a number of reads for the RFID transponder to evaluate the RFID transponder based on the number of counted reads ([0064]-[0066]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to monitor and compare identification codes as taught by Inaba with the system as disclosed by Keeton.  The motivation would have been to monitor for media jams ([0064]-[0066]).
Grunwald discloses counting a number of reads for the RFID transponder to evaluate the RFID transponder based on the number of counted reads (feedback loop including Step 1 and “No” result of Step 2 as “the tag data TD consists of a consecutive block of binary data that can be addressed for reading and writing in chunks of 4 or 8 bytes”, fig. 5; col. 11, ln. 40-col. 12, ln. 35); wherein the number of reads is greater than on (“1 kilobyte of data in chunks of 4 bytes”; col. 11, ln. 40-col. 12, ln. 35); if the number of counted read is greater than or equal to a predetermined number, marking the RFID transponder as acceptable in an association file (“As soon as reading of the tag is complete, the tag data TD and the tag identifier Tid are passed to the RFID security system”; col. 11, ln. 40-col. 12, ln. 35); transmitting the received RFID transponder information (“As soon as reading of the tag is complete, the tag data TD and the tag identifier Tid are passed to the RFID security system”; col. 11, ln. 40-col. 12, ln. 35 & col. 14, ln. 26-col. 15, ln. 49) through a web server (RFID security system 201 with server security 207, Fig. 2; col. 4, ll. 47-50) to verify whether the received RFID transponder information is valid or invalid (policy check and integrity check; Fig. 5 & 10; col. 11, ln. 40-col. 12, ln. 35 & col. 14, ln. 26-col. 15, ln. 49); receiving a first indication if the RFID transponder information is discovered and valid (process flow continues from step 4 to step 12 or 14 in Fig. 5 and Fig. 10 respectively; col. 11, ln. 40-col. 12, ln. 35 & col. 14, ln. 26-col. 15, ln. 49); receiving a second indication if the RFID transponder is discovered and invalid (integrity check fails, Fig. 10; col. 14, ln. 26-col. 15, ln. 49); and receiving no indication if the RFID transponder information is not discovered (No security stamp and no to generating security stamp, Fig. 10; col. 14, ln. 26-col. 15, ln. 49).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to transmit transponder information for validity checks as taught by Grunwald with the system as disclosed by Keeton.  The motivation would have been to detect malware, reduce the occurrences of counterfeiting genuine tags and improve security against tag tampering (abstract & Claim 1).
Regarding claims 15, Keeton discloses the claimed invention as cited above though does not explicitly disclose wherein the RFID printer may monitor at least four recorded transponder identification codes. 
Inaba discloses wherein the RFID printer may monitor at least four recorded transponder identification codes ([0064]-[0066]).
 At the time of the invention, it would have been obvious to a person of ordinary skill in the art to monitor and compare several identification codes as taught by Inaba with the system as disclosed by Keeton.  The motivation would have been to monitor media jams ([0064]-[0066]).
Regarding claims 16, Keeton discloses creating the association file (encoding verification; para [0033]).

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keeton, Inaba, and Grunwald as applied to claim 1, and further in view of US PG Pub. 2006/0119481 to Tethrake et al. (hereinafter Tethrake).
Regarding claims 4 and 5, Keeton, Inaba and Grunwald disclose the claimed invention as cited above though does not explicitly disclose indicator lights.  
Tethrake discloses a received first indication is communicated through a displayed green light (para [0017]) and the received second indication is communicated through a displayed red light (para [0017]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide indicator lights as taught by Tethrake with the system as disclosed by Keeton, Inaba and Grunwald.  The motivation would have been to efficiently present information to a user regarding a matching outcome/result.

Claims 8 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keeton, Inaba,  Grunwald, and US PG Pub. 2006/0118229 to Ohashi et al. (hereinafter Ohashi).
Regarding claim 8, Keeton discloses a method of determining a measure of quality of RFID transponders using a RFID printer (Figs. 1, 3; para [0033]), the method comprising the steps of: transmitting an instruction to place the RFID printer into a reader mode (“the encoder 70 first reads the RFID device both prior to and after encoding of an RFID device. The first read is performed to determine if the RFID device is properly functioning, and the second read is performed to determine if the RFID device has been properly encoded.”; para [0033]); receiving RFID transponder information by reading a RFID transponder included in a record member as the record member advances on a continuous web (“the media 20 may be supplied to the printer 10 in the form of a paper roll”; para [0031]); recording transponder identification codes (“the second read is performed to determine if the RFID device has been properly encoded”, i.e. read encoded information is at least temporarily recorded for the purposes of determining proper encoding; para[0033]); monitoring the recorded transponder identification codes ([0033]); using the RFID printer, counting a number of reads for the RFID transponder to evaluate the RFID transponder based on the number of counted reads (“the encoder 70 first reads the RFID device both prior to and after encoding of an RFID device” & “the first read is performed to determine if the RFID device is properly functioning, and the second read is performed to determine if the RFID device has been properly encoded”; [0033]); wherein the number of reads is greater than one (first and second reads are sequential an necessary in every encoding process; [0033]); if the number of counted reads is less than the predetermined number, marking the RFID transponder as unacceptable in the association file and physically altering the RFID transponder (this is an optional limitation that is not taught by Keeton); wherein the RFID printer can print on both sides of a record member while the record member is continuously moving (Figs. 1; para [0034]).
The cancellation of language limiting the method “if the number of reads is greater than or equal to [the claimed] predetermined number” broadens the claim.  The optional language currently in the claim is not required to be evidenced as obvious by prior art in order to obviate the invention as a whole.  As Keeton was previously cited as disclosing a process controlled by determining that the number of counted reads is sufficiently great, the invention is obvious despite lacking the teaching of the positively recited optional step of marking the RFID transponder as unacceptable. 
Neither the Specifications nor the claims narrowly defines “association file” to necessarily include a particular format, data content, or utility.  As the programming in Keeton predicates subsequent RFID processing steps on successful first and second reads, the programming necessarily electronically receives and at least temporarily stores RFID information for the purposes of comparison in order to check that it is “properly encoded”.  Keeton’s electronic storage and use of the read information for comparison purposes is not disclosed as a persistent file structure, but the claim is not interpreted as requiring persistence.
Keeton discloses the claimed invention as cited above though does not explicitly disclose comparing the transponder identifications codes to a next read transponder identification code and transmitting the received RFID transponder information through a web server to verify whether the received RFID transponder information is valid or invalid; receiving a first indication if the RFID transponder information is discovered and valid; receiving a second indication if the RFID transponder is discovered and invalid.
Inaba discloses searching for a duplicated transponder code by monitoring the recorded transponder identifications codes and comparing at least two of the preceding recorded transponder identifications codes to a next read transponder identification code (“In (S0800), the unique ID of the RF-ID element is periodically checked. As a result, when the unique ID cannot be continuously determined N times by (S0801), it is determined that there is a paper-out error (S0806), and a notification is made. Further, the unique ID is confirmed in (S0800), and compared with the previously confirmed unique ID in (S0802), if different, it is determined that there is a sheet, and data is written to the corresponding RF-ID element. (S0804). If a unique ID that is the same as the previously confirmed unique ID in S0802 and is the same as the predetermined number of times is confirmed, it is determined that the sheet is JAM (S0805), the process is notified, and the process ends.”; [0064]-[0066]), each being detected by the same antenna (“a communication antenna (112) and the like are provided”; [0024], Fig. 1); reading a RFID transponder included in a record as the record member advances on a continuous web ([0064]-[0066]), counting a number of reads for the RFID transponder to evaluate the RFID transponder based on the number of counted reads ([0064]-[0066]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to monitor and compare identification codes as taught by Inaba with the system as disclosed by Keeton.  The motivation would have been to monitor for media jams ([0064]-[0066]).
Grunwald discloses counting a number of reads for the RFID transponder to evaluate the RFID transponder based on the number of counted reads (feedback loop including Step 1 and “No” result of Step 2 as “the tag data TD consists of a consecutive block of binary data that can be addressed for reading and writing in chunks of 4 or 8 bytes”, fig. 5; col. 11, ln. 40-col. 12, ln. 35); wherein the number of reads is greater than on (“1 kilobyte of data in chunks of 4 bytes”; col. 11, ln. 40-col. 12, ln. 35); if the number of counted read is greater than or equal to a predetermined number, marking the RFID transponder as acceptable in an association file (“As soon as reading of the tag is complete, the tag data TD and the tag identifier Tid are passed to the RFID security system”; col. 11, ln. 40-col. 12, ln. 35); transmitting the received RFID transponder information (“As soon as reading of the tag is complete, the tag data TD and the tag identifier Tid are passed to the RFID security system”; col. 11, ln. 40-col. 12, ln. 35 & col. 14, ln. 26-col. 15, ln. 49) through a web server (RFID security system 201 with server security 207, Fig. 2; col. 4, ll. 47-50) to verify whether the received RFID transponder information is valid or invalid (policy check and integrity check; Fig. 5 & 10; col. 11, ln. 40-col. 12, ln. 35 & col. 14, ln. 26-col. 15, ln. 49); receiving a first indication if the RFID transponder information is discovered and valid (process flow continues from step 4 to step 12 or 14 in Fig. 5 and Fig. 10 respectively; col. 11, ln. 40-col. 12, ln. 35 & col. 14, ln. 26-col. 15, ln. 49); receiving a second indication if the RFID transponder is discovered and invalid (integrity check fails, Fig. 10; col. 14, ln. 26-col. 15, ln. 49); and receiving no indication if the RFID transponder information is not discovered (No security stamp and no to generating security stamp, Fig. 10; col. 14, ln. 26-col. 15, ln. 49).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to transmit transponder information for validity checks as taught by Grunwald with the system as disclosed by Keeton.  The motivation would have been to detect malware, reduce the occurrences of counterfeiting genuine tags and improve security against tag tampering (abstract & Claim 1).
Ohashi discloses the RFID printer further comprises top and bottom feed rollers having grooves in a location where the RFID transponder passes (para [0231-0233]).  The structure of the limitation appears to be more broadly interpreted than Applicant intends.  The printer is limited by “top and bottom feed rollers having matching grooves” which certainly includes, within the scope, the arrangement of grooves and rollers shown in Applicant’s Fig. 6 – two rollers, each with one groove.  The language encompasses embodiments that are not depicted in Fig. 6, for example: (1) a top roller having grooves and a bottom roller having no grooves; (2) a top roller having no grooves and a bottom roller having grooves; (3) a plurality of top rollers having grooves and a single bottom roller having no grooves; (4) a plurality of top rollers having no grooves and a plurality of bottom rollers having grooves; (5) a plurality of top rollers having grooves and a plurality of bottom rollers having grooves.  The language used in the limitation does not narrowly define the scope of the claim as only embodying a single top roller and a single bottom roller, each having a groove. 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide feed rollers with grooves as taught by Ohashi with the system as disclosed by Keeton.  The motivation would have been to simultaneously provide a narrow media while avoiding applying damaging pressure on RFID components (para [0231-0233]).
Regarding claim 18, Keeton discloses the RFID antenna radiates energy in response to a RFID reader in order to read an adjacent RFID transponder and the RFID reader is responsive to a controller to drive the antenna to read information from the adjacent RFID transponder ([0031],[0041]-[0045]).  Note: this claim is interpreted as describing a read, print, read sequence in which a read signal and read processing is performed, and then the media moves to a next tag for reading and read processing.
Regarding claim 19, Keeton discloses the controller includes a microprocessor and memory and the memory may include non-volatile memory for storing data and application programs for RFID printer ([0024],[0040]-[0045]).

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keeton, Inaba, Grunwald and Ohashi as applied to claim 8, and further in view of US PG Pub. 2006/0119481 to Tethrake et al. (hereinafter Tethrake).
Regarding claims 9 and 10, Keeton, Inaba, and Grunwald disclose the claimed invention as cited above though does not explicitly disclose indicator lights.  
Tethrake discloses a received first indication is communicated through a displayed green light (para [0017]) and the received second indication is communicated through a displayed red light (para [0017]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide indicator lights as taught by Tethrake with the system as disclosed by Keeton, Inaba, and Grunwald.  The motivation would have been to efficiently present information to a user regarding a matching outcome/result.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keeton, Inaba, Grunwald and Ohashi as applied to claim 8, and further in view of WO 2005/124666 to Shimazu et al. (hereinafter Shimazu; previously cited).
Regarding claim 12, Keeton, Inaba, and Grunwald disclose the claimed invention as cited above though does not explicitly disclose a barcode scanner.
Shimazu teaches the RFID printer includes a barcode scanner (visible information reader, Fig. 1; para [0021]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide a barcode scanner as taught by Shimazu with the system as disclosed by Keeton, Inaba, and Grunwald.  The motivation would have been to ensure proper encoding and printing agreement between various forms of information in an identification media (abstract).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keeton, Inaba, Grunwald and Ohashi as applied to claim 8, and further in view of US PG Pub. 2006/0238345 to Ferguson (hereinafter Ferguson ‘345).
Regarding claims 13, Keeton et al. discloses the claimed invention as cited above though does not explicitly disclose the invalid RFID transponder is cut into pieces.
Ferguson ‘345 discloses the invalid RFID transponder is cut into pieces (para [0067-0068]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to cut invalid transponders as taught by Ferguson ‘345 with the system as disclosed by Shimazu.  The motivation would have been to avoid forming defective transponders (para [0068]).

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keeton, Inaba, and Grunwald as applied to claim 3, and further in view of WO 2005/124666 to Shimazu et al. (hereinafter Shimazu; previously cited).
Regarding claim 17, Keeton, Inaba, and Grunwald disclose the claimed invention as cited above though do not explicitly disclose the association file includes a list of identification numbers of RFID transponders and associated barcodes.
Shimazu discloses a created association file includes a list of identification numbers of RFID transponders and associated barcodes. (Fig. 5; para [0063-0077;0086]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to associate RFID transponders and barcodes as taught by Shimazu with the system as disclosed by Keeton, Inaba, and Grunwald.  The motivation would have been to ensure proper encoding and printing agreement between various forms of information in an identification media (abstract).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keeton in view of Inaba, Grunwald and Tethrake.
Regarding claim 20, Keeton discloses a method of determining a measure of quality of RFID transponders using a RFID printer (Figs. 1, 3; para [0033]), the method comprising the steps of: transmitting an instruction to place the RFID printer into a reader mode (“the encoder 70 first reads the RFID device both prior to and after encoding of an RFID device. The first read is performed to determine if the RFID device is properly functioning, and the second read is performed to determine if the RFID device has been properly encoded.”; para [0033]), wherein the RFID printer includes a cutter assembly (“printer 10 may also be equipped with additional components, such as a cutting module (not shown) for cutting or severing the media 20”; para [0028]); receiving RFID transponder information by reading a RFID transponder included in a record member as the record member advances on a continuous web (“the media 20 may be supplied to the printer 10 in the form of a paper roll”; para [0031]); recording transponder identification codes (“the second read is performed to determine if the RFID device has been properly encoded”, i.e. read encoded information is at least temporarily recorded for the purposes of determining proper encoding; para[0033]); monitoring the recorded transponder identification codes ([0033]); using the RFID printer, counting a number of reads for the RFID transponder to evaluate the RFID transponder based on the number of counted reads (“the encoder 70 first reads the RFID device both prior to and after encoding of an RFID device” & “the first read is performed to determine if the RFID device is properly functioning, and the second read is performed to determine if the RFID device has been properly encoded”; [0033]); wherein the number of reads is greater than one (first and second reads are sequential an necessary in every encoding process; [0033]); marking the RFID transponder as unacceptable if the number of counted reads is less than the predetermined number, and physically altering the RFID transponder (this is an optional limitation that is not taught by Keeton); wherein the RFID printer can print on both sides of a record member while the record member is continuously moving (Figs. 1; para [0034]).
The cancellation of language limiting the method “if the number of reads is greater than or equal to [the claimed] predetermined number” broadens the claim.  The optional language currently in the claim is not required to be evidenced as obvious by prior art in order to obviate the invention as a whole.  As Keeton was previously cited as disclosing a process controlled by determining that the number of counted reads is sufficiently great, the invention is obvious despite lacking the teaching of the positively recited optional step of marking the RFID transponder as unacceptable. 
Neither the Specifications nor the claims narrowly defines “association file” to necessarily include a particular format, data content, or utility.  As the programming in Keeton predicates subsequent RFID processing steps on successful first and second reads, the programming necessarily electronically receives and at least temporarily stores RFID information for the purposes of comparison in order to check that it is “properly encoded”.  Keeton’s electronic storage and use of the read information for comparison purposes is not disclosed as a persistent file structure, but the claim is not interpreted as requiring persistence.
Keeton discloses the claimed invention as cited above though does not explicitly disclose comparing the transponder identifications codes to a next read transponder identification code and transmitting the received RFID transponder information through a web server to verify whether the received RFID transponder information is valid or invalid; receiving a first indication if the RFID transponder information is discovered and valid; receiving a second indication if the RFID transponder is discovered and invalid.
Inaba discloses searching for a duplicated transponder code by monitoring the recorded transponder identifications codes and comparing at least two of the preceding recorded transponder identifications codes to a next read transponder identification code (“In (S0800), the unique ID of the RF-ID element is periodically checked. As a result, when the unique ID cannot be continuously determined N times by (S0801), it is determined that there is a paper-out error (S0806), and a notification is made. Further, the unique ID is confirmed in (S0800), and compared with the previously confirmed unique ID in (S0802), if different, it is determined that there is a sheet, and data is written to the corresponding RF-ID element. (S0804). If a unique ID that is the same as the previously confirmed unique ID in S0802 and is the same as the predetermined number of times is confirmed, it is determined that the sheet is JAM (S0805), the process is notified, and the process ends.”; [0064]-[0066]), each being detected by the same antenna (“a communication antenna (112) and the like are provided”; [0024], Fig. 1); reading a RFID transponder included in a record as the record member advances on a continuous web ([0064]-[0066]), counting a number of reads for the RFID transponder to evaluate the RFID transponder based on the number of counted reads ([0064]-[0066]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to monitor and compare identification codes as taught by Inaba with the system as disclosed by Keeton.  The motivation would have been to monitor for media jams ([0064]-[0066]).
Grunwald discloses counting a number of reads for the RFID transponder to evaluate the RFID transponder based on the number of counted reads (feedback loop including Step 1 and “No” result of Step 2 as “the tag data TD consists of a consecutive block of binary data that can be addressed for reading and writing in chunks of 4 or 8 bytes”, fig. 5; col. 11, ln. 40-col. 12, ln. 35); wherein the number of reads is greater than on (“1 kilobyte of data in chunks of 4 bytes”; col. 11, ln. 40-col. 12, ln. 35); if the number of counted read is greater than or equal to a predetermined number, marking the RFID transponder as acceptable in an association file (“As soon as reading of the tag is complete, the tag data TD and the tag identifier Tid are passed to the RFID security system”; col. 11, ln. 40-col. 12, ln. 35); transmitting the received RFID transponder information (“As soon as reading of the tag is complete, the tag data TD and the tag identifier Tid are passed to the RFID security system”; col. 11, ln. 40-col. 12, ln. 35 & col. 14, ln. 26-col. 15, ln. 49) through a web server (RFID security system 201 with server security 207, Fig. 2; col. 4, ll. 47-50) to verify whether the received RFID transponder information is valid or invalid (policy check and integrity check; Fig. 5 & 10; col. 11, ln. 40-col. 12, ln. 35 & col. 14, ln. 26-col. 15, ln. 49); receiving a first indication if the RFID transponder information is discovered and valid (process flow continues from step 4 to step 12 or 14 in Fig. 5 and Fig. 10 respectively; col. 11, ln. 40-col. 12, ln. 35 & col. 14, ln. 26-col. 15, ln. 49); receiving a second indication if the RFID transponder is discovered and invalid (integrity check fails, Fig. 10; col. 14, ln. 26-col. 15, ln. 49); and receiving no indication if the RFID transponder information is not discovered (No security stamp and no to generating security stamp, Fig. 10; col. 14, ln. 26-col. 15, ln. 49).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to transmit transponder information for validity checks as taught by Grunwald with the system as disclosed by Keeton.  The motivation would have been to detect malware, reduce the occurrences of counterfeiting genuine tags and improve security against tag tampering (abstract & Claim 1).
Keeton discloses the claimed invention as cited above though does not explicitly disclose displaying claimed indications.
Tethrake discloses displaying a first indication (para [0017]) or a second indication..
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide indicator lights as taught by Tethrake with the system as disclosed by Keeton, Inaba and Grunwald.  The motivation would have been to efficiently present information to a user regarding a matching outcome/result.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872